UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6938


SCOTT KEMPKER,

                     Petitioner - Appellant,

              v.

F. ENTZEL,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00302-JPB-JPM)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Kempker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Scott Kempker, a federal prisoner, appeals the district court’s order dismissing his

28 U.S.C. § 2241 petition challenging the sanctions imposed following a prison

disciplinary hearing. He also appeals the district court’s order denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Kempker v. Entzel, No. 5:19-cv-00302-JPB-JPM (N.D.W. Va. Apr. 28

& June 24, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2